DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/19/2022.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the Amendment filed on 08/19/2022
Claim 15, line 7, "may be introduced" has been changed to -- is introduced --.

In view of the amendment of claim 13 filed on 02/24/2022 and the amendment of claim 2 filed on 08/19/2022, it is clear that the examiner and the applicant missed amending claim 15 while claims 2 and 13 were corrected.  Therefore, the examiner has made above amendment to claim 15 corresponding to the amendments of claims 2 and 13.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious an aerosol provision (AP) system, comprising: one or more receptacles, each forming a respective central space and having a lower opening; at least one aerosol generator; a base adapted to removably support the one or more receptacles; at least a first airflow generator of the base operable to draw air through at least a first aerosol generator, the base comprising or receiving the first aerosol generator, an aerosol material payload, and one or more outlets through which, in operation, the aerosolized payload is directed to flow from the base, through the lower opening, into the central space of a respective receptacle of the one or more receptacles, and the one or more receptacles comprises a first opening through which the user can inhale the aerosolized payload.

In combination with all the limitations recited in the independent claim 15, the prior art of record does not anticipate nor render obvious a hand-held receptacle for holding aerosolized payload, the receptacle resembling a tumbler or drinking glass, comprising: structure defining a central volume; a first upper opening having a top valve through which an aerosol is inhaled with a straw; and a second lower opening comprising an inlet valve through which the aerosol is introduced into the partially enclosed central volume, wherein the top valve is mounted in a cap that is removably affixed to a top of the hand- held receptacle.

In combination with all the limitations recited in the independent claim 19, the prior art of record does not anticipate nor render obvious a base unit for an aerosol provision system, comprising: a supporting surface of the base unit upon which a plurality of receptacles are removably positioned on the supporting surface; one or more aerosol generators each operable to generate one or more payloads comprising aerosol material for one or more of the plurality of receptacles; and at least a first airflow generator operable to draw air through the one or more aerosol generators; wherein the base unit comprises one or more outlets in the supporting surface through which, in operation, respective aerosolized payloads are directed to flow from the base unit, through a lower opening, into a central space of a respective one or more receptacles. 

In combination with all the limitations recited in the independent claim 22, the prior art of record does not anticipate nor render obvious a method of aerosol provision system comprising: providing one or more receptacles, each forming a respective central space, having a lower opening, and having an opening through which a user can inhale an aerosolized payload without touching the receptacle with their lips; providing a base removably supporting the one or more receptacles; providing in the base a plurality of respective aerosol generators operable to generate the aerosolized payload for at least a respective one of the one or more receptacles and at least an airflow generator operable to draw air through the plurality of aerosol generators; providing one or more payloads comprising aerosol material in the base; and directing respective aerosolized payloads to flow from the base, through the lower opening, into the respective central space of the one or more supported receptacles, through respective outlets of the base. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831